Exhibit 10.7

Covetrus, Inc.

Non-Employee Director Compensation Policy

Non-Employee Directors (as defined in the Covetrus, Inc. 2019 Omnibus Incentive
Compensation Plan, as it may be amended and restated from time to time (the
“Plan”)) of Covetrus, Inc., a Delaware corporation (the “Company”), shall be
eligible to receive cash and/or equity compensation as set forth in this
Non-Employee Director Compensation Policy (this “Policy”). The purpose of this
Policy is to provide a total compensation package that enables the Company to
attract and retain, on a long-term basis, high caliber directors who are not
employees or officers of the Company or its subsidiaries.

This Policy shall remain in effect until it is revised or rescinded by further
action of the Board or the Compensation Committee of the Board (the
“Compensation Committee”).

 

A.

Annual Cash Retainer

 

All Non-Employee Directors

   $ 60,000/year  

Non-Management Chair

   $ 90,000/year  

Lead Independent Director

   $ 60,000/year  

Audit Committee Chair

   $ 30,000/year  

Compensation Committee Chair

   $ 25,000/year  

Nominating and Governance Committee Chair

   $ 15,000/year  

Strategy Committee Chair

   $ 15,000/year  

Audit Committee Member

   $ 15,000/year  

Compensation Committee Member

   $ 12,500/year  

Nominating and Governance Committee Member

   $ 7,500/year  

Strategy Committee Member

   $ 7,500/year  

For purposes of clarity, (i) a Non-Employee Director who serves as the chair of
a committee will be entitled to the committee chair annual cash retainer for
that specific committee in addition to the Non-Employee Director annual cash
retainer, but will not be entitled to the committee annual cash retainer for
serving as a member of that specific committee and (ii) a Non-Employee Director
who serves as Non-Management Chair or Lead Independent Director will be entitled
to the Non-Management Chair or Lead Independent Director annual cash retainer,
as applicable, in addition to the Non-Employee Director annual cash retainer.

Annual cash retainers will be paid on the first trading day after January 1 of
each year in which the Non-Employee Director serves as a Non-Employee Director
of the Board (the “Annual Retainer Payment Date”) and will be paid as soon as
administratively practicable following the Annual Retainer Payment Date. If a
Non-Employee Director is elected or appointed to serve as a member of the Board,
or appointed to serve as a member of a committee or as a chair of a



--------------------------------------------------------------------------------

committee in which such director is not a member prior to such appointment,
during a calendar year but following the Annual Retainer Payment Date for such
calendar year, his or her annual cash retainer(s) (or additional cash retainer
if the Non-Employee is serving in a different capacity) will be prorated, by
multiplying such annual cash retainer(s) by a fraction, the numerator of which
is the number of days from the appointment or election date to December 31 of
such calendar year, and the denominator of which is 365 (“Prorated Annual Cash
Retainer”). The Prorated Annual Cash Retainer shall be paid to the Non-Employee
Director as soon as administratively practicable following such appointment or
election. A Non-Employee Director that changes roles during a calendar year but
following the Annual Retainer Payment Date for such calendar year will be
entitled to a proration of the incremental increase, if any, between his or her
annual cash retainer amount received for such calendar year and the increased
cash retainer amount. For the avoidance of doubt, the Non-Employee Director is
not required to repay his or her annual cash retainer(s) or any portion thereof
in the event that such Non-Employee Director’s role is changed or service is
terminated during the calendar year.

 

B.

Initial Equity Grant

For calendar year 2019, each Non-Employee Director will receive an initial
equity award of restricted stock units (“Initial Equity Award”) with a Fair
Market Value of $225,000, based on the closing sale price of the Company’s
common stock on the date of grant. The Initial Equity Award will be granted in
the first fiscal quarter of 2019, or as soon thereafter as administratively
practicable.

 

C.

Annual Equity Grant

On the date of each annual meeting of the Company’s stockholders (“Annual
Meeting”), each Non-Employee Director who is continuing as a director following
the date of such Annual Meeting will be granted restricted stock or restricted
stock units (“Annual Equity Award”), as determined by the Compensation
Committee, with a Fair Market Value of $225,000, based on the closing sale price
of the Company’s common stock on the date of grant. For purposes of clarity, no
Non-Employee Director who receives an Initial Equity Award will be entitled to,
or be granted, an Annual Equity Award during calendar year 2019.

If a Non-Employee Director is appointed or elected at any time other than an
Annual Meeting, the Non-Employee Director will be eligible to receive a prorated
Annual Equity Award, as of the date of his or her appointment or election, for
the period prior to the first Annual Meeting following his or her appointment or
election, determined by (i) multiplying the amount of the annual equity award by
a fraction, the numerator of which is the number of days from the date of
appointment or election to the first anniversary of the most recent Annual
Meeting, and the denominator of which is 365, and (ii) dividing such amount by
the per share Fair Market Value on the date of appointment or election, rounded
up to the nearest whole share.



--------------------------------------------------------------------------------

D.

Additional Terms

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Plan.

2. All equity grants under this Policy will be made under and pursuant to the
Plan. The terms and conditions of all such equity grants, including with respect
to vesting, will be set forth in the applicable award agreement.

3. The compensation described in this Policy is in addition to reimbursement of
all out-of-pocket expenses incurred by Non-Employee Directors in attending
meetings of the Board.

Approved: February 28, 2019